Citation Nr: 0602671	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  04-37 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation based on the need 
for aid and attendance or by reason of being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his daughter


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to 
October 1945; from December 1944 to April 1945, he was 
interned as a prisoner-of-war (POW).

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied, in pertinent part, 
entitlement to special monthly compensation based on the need 
for aid and attendance.  In November 2005, the Board granted 
a motion to advance the veteran's case on the docket due to 
his age.  The Board also notes that advancement on the docket 
is warranted based on the veteran's health.  See 38 U.S.C.A. 
§ 7107; 38 C.F.R. § 20.900(c) (2005).  The veteran testified 
before the Board at a hearing held in December 2005 via 
videoconference from the RO.  

At the December 2005 hearing, the veteran's representative 
requested that the record be held in abeyance for 60 days to 
allow for submission of additional private medical evidence.  
In light of the veteran's health and age and the disposition 
below, the case need not be held in abeyance any further.

The Board notes that the veteran raised claims for service 
connection for stroke and dementia based on his POW status 
both in April 2004 correspondence and at the December 2005 
hearing.  As the RO has not yet addressed these issues, the 
Board will refer these claims to the RO for its consideration 
in the first instance.


FINDINGS OF FACT

1.  All requisite notices and assistance to the appellant 
have been provided, and all evidence necessary for an 
equitable disposition of the claim has been obtained.

2.  The veteran requires assistance with many activities of 
daily living and mobility; his daughter lives with him and 
provides daily assistance in these areas.

3.  Service connection is in effect for arteriosclerotic 
heart disease (rated 60 percent disabling); residuals of a 
gunshot wound to the right thigh, muscle groups XIII and XIV 
(40 percent); and an injury to the left index finger (10 
percent).  The combined evaluation for all of these service-
connected disabilities is 80 percent.  The veteran also has 
been awarded a total disability rating based on individual 
unemployability (TDIU rating) based on these service-
connected disabilities.

4.  The veteran also suffers from non-service-connected 
disabilities, including Alzheimer's dementia, chronic 
obstructive pulmonary disease (COPD), and multiple-joint 
osteoarthritis.

5.  The veteran's service-connected disabilities have been 
described by medical providers as playing a factor in the 
veteran's progressive disability and inability to care for 
himself.


CONCLUSION OF LAW

The criteria for entitlement to special monthly compensation 
based on the need for aid and attendance are met.  
38 U.S.C.A. § 1114 (West 2002); 38 C.F.R. §§ 3.350, 3.352 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in November 2003 and January 
2005;  a rating decisions in January 2004; a statement of the 
case in November 2004; and a supplemental statement of the 
case in April 2005.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  Thus, VA has satisfied its duty to notify the 
appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has satisfied both the notice and duty to assist 
provisions of the law.

The Board now turns to the merits of the claims.

Service connection has been already established for the 
following disabilities: arteriosclerotic heart disease (rated 
60 percent disabling); residuals of a gunshot wound to the 
right thigh, muscle groups XIII and XIV (40 percent); and an 
injury to the left index finger (10 percent).  The combined 
evaluation for all of these service-connected disabilities is 
80 percent since July 30, 1999.  But the veteran also has 
been awarded a total disability rating based on individual 
unemployability (TDIU rating) based on these service-
connected disabilities as of October 16, 2003.

Special monthly compensation at the aid and attendance rate 
is payable when the veteran, due to service-connected 
disability, has suffered the anatomical loss or loss of use 
of both feet or one hand and one foot, or is blind in both 
eyes, or is permanently bedridden or so helpless as to be in 
need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 
38 C.F.R. § 3.350(b). 

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of the claimant to 
dress or undress himself/herself or to keep himself/herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which, by 
reason of the particular disability, cannot be done without 
aid; inability of the claimant to feed himself/herself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
the hazards or dangers inherent in his/her daily environment.  
"Bedridden" will be a proper basis for the determination, 
and is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his/her condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a).

In addition, an increase in compensation is authorized where 
the veteran has certain additional severe disabilities or is 
permanently housebound.  The requirements for this increase 
in compensation are met where, in addition to having a single 
permanent disability rated as 100 percent under the regular 
schedular evaluation, without resort to individual 
unemployability, the veteran: (1) has additional disability 
or disabilities independently ratable at 60 percent or more, 
separate and distinct from the permanent disability rated as 
100 percent disabling and involving different anatomical 
segments or bodily systems, or (2) is "permanently 
housebound" by reason of disability or disabilities.  The 
requirement of "permanently housebound" is that a veteran 
is substantially confined to his dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
area, and it is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout his lifetime.  38 U.S.C.A. § 1114(s) (West 2002); 
38 C.F.R. § 3.350(i).

On a VA aid and attendance and housebound status examination 
in July 2003, the veteran had no lower extremity 
restrictions.  He had dementia, which had improved slightly 
with medication (Aricept) but which rendered self-care 
difficult to perform; he was unable to travel away from his 
home without assistance, and he stayed at home during the 
day.  He could walk without aid for one block.  He apparently 
did not use any assistive devices (canes, braces, crutches, 
walkers) to walk.  Diagnoses were dementia, hypertension, 
dyslipidia, and COPD.  The examining doctor noted that the 
veteran required daily personal health care services of a 
skilled provider.

Private medical records from 2002 to 2004 reflect treatment 
for various conditions.  In 2004, he was treated primarily 
for dementia, transient ischemic attacks, hypertension, and 
COPD.  In 2004, he was also seen for significant joint pain, 
especially in the right hip, knee, and ankle; the assessment 
was multiple-joint osteoarthritis.  He was given a Vioxx 
prescription , as well as a prescription for Darvocet for 
severe pain.  Due to a car accident and worsening dementia, 
his treating doctor questioned his ability to drive.  The 
doctor, Peter W. Giebeig, Jr., M.D., wrote in September 2004 
that the veteran had significant dementia and that he needed 
"around the clock care."  The doctor also stated that the 
veteran was unable to care for himself or to stay alone.  

According to a December 2003 evaluation for purposes of 
obtaining a power scooter, an examiner noted that the veteran 
was independent with regard to transfers, dressing, bathing, 
feeding, and grooming.

VA medical records from 2004 reflect that the veteran was 
unstable and at risk for falls; he had deficit with regard to 
activities of daily living, such as bathing, dressing, and 
toileting.  He had been using a power scooter for long-
distance mobility, but he could walk independently.  Progress 
notes indicated that pain from an un-united fracture of the 
right hip limited his walking to about half a mile.  He also 
described right ankle pain.  By October 2004, he reported 
starting to feel unsteady on his feet, and he was issued a 
cane.  Significantly, a caregiver assisted him when 
transferring from a wheelchair to a bed.  

VA nursing home progress notes from a period of respite care 
in March and April 2005 describe the veteran's medical 
conditions as dementia, cerebrovascular accident/transient 
ischemic attacks, COPD, hypertension, degenerative joint 
disease, and nasal congestion/allergies.  On admission, it 
was noted that he was assisted with activities of daily 
living.  A kinesiotherapy consultation would be conducted to 
assess the need for possible gait training or the use of a 
walker, because of his unsteadiness of gait and a recent fall 
at his house.  He also complained of "quite a bit of right 
hip discomfort."  The admission plan envisioned that he 
would be out of bed only with assistance.  The notes reflect 
that the veteran required minimum assistance with bed 
mobility and wheelchair locomotion and supervision and set-up 
for transfer and ambulation.  His gait was slow and wide-
based, with a risk for falls.  He required minimum assistance 
with activities of daily living secondary to dementia.  While 
in the nursing home care unit, he could feed himself after 
set-up, for which he needed some assistance.  He could 
ambulate on the unit with a slow, steady gait; he was also 
observed walking behind his wheelchair.  However, he did 
require occasional assistance to go to the bathroom.  

On an initial non-VA consultation in November 2005, the 
veteran complained chiefly of right hip problems.  He was 
using Darvocet and Mobic for the pain.  The examiner 
commented that the veteran was also significantly affected by 
his Alzheimer's dementia and was unable to care for himself; 
his daughter lived with him and provided full-time 
assistance, including bathing him, changing him, dressing 
him, and toileting him.  There had been no significant 
interval change with respect to the right hip, but it 
severely affected his mobility; although a walker was 
available to him, he did not use it.  Examination revealed a 
hesitant, shuffling gait, but he did not really appear to 
have an antalgic gait.  His hip had range of motion from 0 to 
90 degrees, with 5 degrees of internal rotation, 10 degrees 
of external rotation abduction, and 5 degrees of adduction.  
This compared with range of the left hip from 0 to 110 
degrees, with 15 degrees of internal rotation, 45 degrees of 
external rotation, 30 degrees of abduction, and 10 degrees of 
adduction.  There were multiple old wounds near the lateral 
aspect of the right hip, without induration or erythema, but 
with some tenderness in the greater trochanter region.  X-
rays showed bilateral hip osteoarthritis, retained shrapnel 
around the right greater trochanter with ectopic 
ossification; osteoarthritic changes were more pronounced on 
the right than on the left.  Assessments were right hip pain 
and progressive Alzheimer's dementia.  The examining doctor 
noted that the veteran sought consultation not for any acute 
exacerbation, but rather, because of his progressive 
disability and inability to care for himself.  The doctor 
commented that the hip injury was "clearly a factor" in the 
veteran's progressive disability and inability to care for 
himself.  The doctor did not recommend any right hip surgery 
because the veteran would be unable to follow any 
recommendations with regard to right hip arthroplasty.  The 
doctor opined that the veteran was likely to remain dependent 
on his daughter or full-time medical assistance for his 
health care and activities of daily living.  However, the 
doctor noted that this "ultimately goes beyond the scope of 
orthopaedic surgery," and he referred the veteran back to 
his primary care doctor, especially with regard to the 
Alzheimer's dementia, which was "certainly the overriding 
issue."

The veteran's daughter testified that she assists the veteran 
with all activities of daily living.  The record also 
reflects that she moved from another state to be able to care 
for the veteran.  

The record certainly shows that the veteran's condition has 
progressively deteriorated and that the primary reason for 
his inability to care for himself is his Alzheimer's 
dementia.  

However, the case is not that straightforward.  The evidence 
also demonstrates that the veteran has significant problems 
from his other service-connected disabilities, including not 
only his right hip disability but also his arteriosclerotic 
heart disease and its attendant complications.  During most 
of 2004, the veteran has been described as being at risk for 
falls.  He also has ambulation problems and has required 
assistive devices.  The Board especially notes that the 
veteran has needed help to transfer from a wheelchair to a 
nursing home bed during a two-week respite care stay in April 
and May 2005.  Most significantly, on evaluation in November 
2005, a doctor found the right hip disability to be "clearly 
a factor" in the veteran's progressive disability and 
inability to care for himself.

Ordinarily, an examination might be useful in sifting through 
the various effects of each medical condition that the 
veteran has and in assessing the degree to which each medical 
issue contributes to the veteran's overall medical state at 
the present time.  An opinion regarding the role, if any, of 
his service-connected disabilities in causing or aggravating 
his dementia would normally be desirable.  However, the Board 
must consider that the veteran is advanced in age and appears 
to be in extremely frail health.  A remand for examination 
would delay resolution of this appeal and might further 
frustrate the goal of serving the veteran's needs while 
maintaining certainty within the VA adjudication system.  

The VA adjudication system is designed to paternalistic and 
non-adversarial.  The United States House of Representatives 
has stated:
	
I[m]plicit in such a beneficial system has been an 
evolution of a completely ex-parte system of 
adjudication in which Congress expects VA to fully 
and sympathetically develop the veteran's claim to 
its optimum before deciding it on the merits.  
Even then, VA is expected to resolve all issues by 
giving the claimant the benefit of any reasonable 
doubt.  In such a beneficial structure there is no 
room for such adversarial concepts as cross 
examination, best evidence rule, hearsay evidence 
exclusion, or strict adherence to burden of proof.

H.R. Rep. No. 963, 100th Cong., 2d Sess. 13, reprinted in 
1988 U.S.C.C.A.N. 5782, 5795; see also Collaro v. West, 136 
F.3d 1304, 1309-10 (Fed. Cir. 1998); Littke v. Derwinski, 1 
Vet. App. 90, 91 (1990).

In that paternalistic spirit, and resolving all benefit of 
the doubt in favor of the veteran, the Board concludes that 
the veteran is entitled to special monthly compensation based 
on the need for aid and attendance due to his service-
connected disabilities.  See 38 U.S.C.A. § 5107(b) (West 
2002).  While the non-service-connected disabilities appear 
to play the more substantial role in the veteran's current 
condition, the Board also finds that his service-connected 
disabilities have also been linked by competent medical 
evidence to that overall condition.  At present, there is no 
competent medical evidence to rule out the role of the 
veteran's service-connected disabilities in his overall 
debilitation.  The Board finds that the deterioration in the 
veteran's service-connected disability has resulted in the 
need for personal attendance from others, and thus aid and 
attendance.  Therefore, according the veteran the full 
benefit of the doubt on this matter, see 38 U.S.C.A. 
§ 5107(b) (West 2002), the Board awards the veteran special 
monthly compensation based on the need for aid and 
attendance.  

The Board need not decide if the veteran is entitled to 
special monthly compensation by reason of being housebound, 
because the rate for special monthly compensation based on 
the need for aid and attendance is the greater monetary 
benefit.  Compare 38 U.S.C.A. § 1114(l) with 38 U.S.C.A. 
§ 1114(s).

The veteran's representative has argued that the veteran's 
strokes and dementia should be service-connected as well, 
either by virtue of the veteran's having been a POW during 
World War II or based on the possibility of a relationship to 
the service-connected arteriosclerotic heart disease.  See 
38 C.F.R. § 3.310 (2005).  As noted above, the Board has 
referred these claims for service connection to the RO for 
its consideration in the first instance.  While such claim 
would ordinarily be inextricably intertwined with the claim 
for special monthly compensation based on the need for aid 
and attendance or by reason of being housebound, the Board 
has concluded that the evidence already of record is 
sufficient to permit an award of the requested benefit 
without the need for resolution of these additional claims.  
This, however, does not obviate the need of the RO to 
adjudicate the claims for service connection for strokes and 
dementia; those matters are still referred to the RO for its 
consideration in the first instance.  

ORDER

Entitlement to special monthly compensation based on the need 
for aid and attendance is granted.


____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


